Citation Nr: 0127313	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for a service-connected 
psychiatric disability, classified as anxiety neurosis, 
currently assigned a 50 percent evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from November 1975 to 
November 1978.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the Huntington, West Virginia, Regional Office 
(RO), which confirmed a 30 percent evaluation for a service-
connected psychiatric disability, classified as anxiety 
neurosis.  The claim for an increase had been filed in 
January 1999.  The rating was raised from 10 percent to 30 
percent following that claim.  Subsequently the June 1999 
rating was issued.  

After an August 2000 RO videoconference hearing was held, the 
hearing officer rendered a decision increasing said 
evaluation for anxiety neurosis to 50 percent, effective 
January 11, 1999.  This was the date of the reopened claim 
for an increase.  

With respect to another procedural matter, although appellant 
had perfected an appeal on the issue of entitlement to a 
total rating based upon individual unemployability, in a 
subsequent January 2001 written statement, he expressly 
withdrew that issue from appellate status.  See 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.204(b),(c) 
(2001).  In October 2001, a videoconference hearing was held 
before the undersigned Board Member on the issue of an 
increased evaluation in excess of 50 percent for anxiety 
neurosis.  


FINDINGS OF FACT

1.  Appellant's service-connected psychiatric disability is 
manifested primarily by complaints of anxiety, depression, 
and sleep difficulties.  He is well-oriented, with 
essentially intact cognitive functioning.  Social and 
industrial functioning has been medically described 
predominantly as no more than moderately impaired.  

2.  The service-connected psychiatric disability does not 
result in occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
appellant's service-connected psychiatric disability, 
classified as anxiety neurosis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.7, 4.10, 4.126, 4.130, Code 9400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Additionally, regulations 
to implement this statute have been promulgated.  See 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the appellate issue with 
directions to provide further assistance to appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected psychiatric disability over 
the years are documented in the medical evidence.  Numerous 
Social Security Administration (SSA) clinical records and a 
SSA Administrative Law Judge's October 2000 decision have 
been obtained and associated with the claims folders.  Recent 
VA psychiatric examinations were conducted in 1999 and 
October 2000, which are sufficiently detailed and 
comprehensive for rating his psychiatric disability and 
included assignment of a score on the Global Assessment of 
Functioning Scale (GAF Scale), which deals with the degree to 
which an individual functions socially and industrially.  

Moreover, there is no indication that more recent, relevant 
medical records exist that would show a greater degree of 
severity of that disability than that shown on said 
examinations.  Additionally, recent VA outpatient treatment 
records have been obtained.  Appellant was issued a Statement 
of the Case and Supplemental Statements of the Case, which 
included relevant rating criteria and clinical evidence and a 
detailed explanation of the rationale for said adverse rating 
decision.  Thus, the Board concludes that the duty to assist 
as contemplated by applicable provisions, including the 
Veterans Claims Assistance Act of 2000, has been satisfied 
with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The VA's Schedule for Rating Disabilities provides a general 
rating formula for mental disorders, including anxiety 
disorders:  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (effective November 7, 1996).  

Appellant contends, in essence, that his psychiatric 
disability warrants a 70 percent disability rating.  It is 
asserted that he has anxiety, depression, and other 
associated symptomatology that result in severe social and 
industrial inadaptability.  

Appellant's service medical records indicate that in 1976, 
improper use of methamphetamines and morphine was reported; 
and that in 1977-1978, appellant was described as a very 
apprehensive individual with poor sleep and depresssion.  

On April 1979 VA psychiatric examination, a history of in-
service anxiety attacks was reported.  Appellant was 
currently attending mining school and seeking employment.  
Mental status evaluation was essentially unremarkable.  The 
diagnosis was anxiety neurosis with fair social, and mild-
moderate industrial, inadaptability.  

A May 1984 VA psychiatric examination indicated some 
worsening of psychiatric symptomatology, including anxiety.  
He was employed by a lumber company.  Moderately severe 
schizo-affective disorder was diagnosed.  

A June 1998 private emergency room record indicates that 
appellant had a history of hyperventilation and anxiety 
conversion reaction for which he had previously taken 
medications; that he had done very well for the last several 
years unmedicated; and that that morning, he had experienced 
anxiety, shortness of breath, and hyperventilation at work.  
Medication alleviated his symptoms.  Diagnoses included 
anxiety conversion reaction.  

VA outpatient treatment records indicate that in January 
1999, appellant reportedly had some anxiety.  Significantly, 
dysthymia was assessed with a GAF score of 65.  

On February 1999 VA psychiatric examination, appellant's 
complaints included paranoia, depression, anxiety, and 
difficulty coping.  He was taking medications including 
Ativan and antihypertensives and stated that the medications 
prevented him from working.  Clinically, he appeared guarded 
and suspicious, wearing dark glasses.  He was correctly 
oriented.  He had ideas of persecution.  His recall ability 
was essentially unremarkable, although serial sevens were 
performed with some difficulty.  Abstract thought was 
somewhat concrete.  Insight and judgment were poor.  It was 
noted that he had worked as an "inloader" at a lumber mill 
for the past 20 years, but not for the last month or so.  He 
had no hobbies or club/organization membership.  He was able 
to take care of personal hygiene and personal chores.  
Diagnoses were schizo-affective psychosis, in partial 
remission; and moderate recurrent generalized anxiety 
disorder.  A GAF score of 60 was assigned.  A major 
tranquilizer medication was recommended for his paranoia.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein 
the United States Court of Appeals for Veterans Claims 
(Court) explained that "GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....  A 55-60 
rating indicates "moderate difficulty in social, 
occupational, or school functioning."  See also, Cathell v. 
Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), wherein the Court stated that a "GAF 
of 50 is defined as ['][s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

The evidence includes a March 1999 private psychiatric 
evaluation report, which indicates that appellant had a 
flattened affect with depression.  Diagnoses were moderate 
recurrent major depresssion and panic disorder with 
agoraphobia; and a GAF score of 50 was assigned.  

VA outpatient treatment records indicate that in July 1999, 
appellant appeared moderately depressed with mild anxiety; 
and a GAF score of 65 was assigned. 

An Administrative Law Judge's October 2000 decision, which 
awarded SSA disability benefits, indicates that in August 
1998, appellant reportedly sustained a work-related back 
injury as an operator for a lumber company; and that 
according to a private physician, he was totally disabled 
from any work activity.  Additionally, it was noted therein 
that a March 2000 report of private mental status examination 
with psychological evaluation tests indicated that 
appellant's intelligence quotient was in the borderline range 
of intellectual functioning; that scores indicated moderate 
to severe recurrent major depressive disorder and panic 
disorder with agoraphobia; that he had poor ability to follow 
work rules, deal with the public, use judgment, deal with 
work stresses, and maintain attention/concentration based on 
maladjustment to chronic pain, panic disorder, reliance on 
psychotropic medications, and agoraphobic behavior; and that 
he was considered totally disabled.  The administrative law 
judge concluded that:

...claimant's documented mental limitations 
result in deficits which would preclude 
the performance of competitive 
remunerative work requiring the ability 
to understand, carry out and remember 
instructions; use judgment in making 
work-related decisions; respond 
appropriately to supervisors, co-workers 
and work situations; and deal with 
changes in a routine work setting.  Given 
this limited residual functional 
capacity, and the vocational factors 
including age and education, the 
vocational expert testified that there 
are no jobs existing in significant 
numbers that the claimant is capable of 
performing.  

However, the actual March 2000 report of private mental 
status examination with psychological evaluation tests 
indicate that the diagnostic impressions included moderate to 
severe recurrent major depressive disorder, panic disorder 
with agoraphobia, alcohol dependence in sustained full 
remission, and borderline intellectual functioning; and a GAF 
score of 58 was assigned.  It was opined therein that "[d]ue 
to the combination of psychological, physical and functional 
limitations, and behavioral impairments,...[appellant] is 
totally disabled currently...."  

However, it should be pointed out that in evaluating the 
severity of appellant's service-connected psychiatric 
disability, disabilities for which service connection is not 
in effect may not be considered in assigning that rating.  In 
other words, said March 2000 private medical opinion that 
appellant was totally disabled clearly was based, in part, 
upon physical disability.  Furthermore, the GAF score 
assigned of 58 corresponds to no greater than a moderate 
psychiatric impairment level.  See Carpenter, supra.   

VA outpatient treatment records reveal that in April 2000, 
appellant complained of depression and stated that he was 
unable to work because of chronic back pain.  Clinically, his 
mood was mildly dysphoric with appropriate affect.  Cognitive 
function appeared grossly intact.  Dysthymia and generalized 
anxiety were diagnosed with a GAF score assigned of 60.  In 
July 2000, appellant complained that his medication had not 
been helping him; that he remained depressed, unable to work, 
and with chronic pain; that he felt helpless; and that he 
wanted to be prescribed another antidepressant.  Clinically, 
his mood was mildly dysphoric with appropriate affect.  No 
thought disorder or active suicidal/homicidal ideations were 
noted.  Dysthymia and generalized anxiety were diagnosed.  
Later that month, he was alert and oriented with normal 
speech.  It was noted that the main issue concerned an 
inability to work due to a work-related back injury.  In 
August 2000, a GAF score of 60 was assigned.  

The evidence includes a July 2000 private emergency room 
report, which indicates that appellant was treated with 
medications for anxiety and chest pain which were alleviated.  
Severe anxiety/depression was diagnosed.  Additionally, a 
September 2000 private psychologist's report (associated with 
the SSA claim in question) indicates that appellant had 
undergone recent therapy and "continues to be severely 
depressed.  He deals daily with stress and anxiety over his 
inability to provide an income for his family through gainful 
employment....  He complains of neck and back pain.....  His 
emotional stress due to the physical disability is profound 
and leaves [appellant] in a state of constant depression and 
anxiety."  However, VA outpatient treatment records reveal 
that although in September 2000, appellant complained of 
increased anxiety, a GAF score of 55-60 was assigned (which 
corresponds to a moderate impairment level).  See Carpenter, 
supra.  

The evidence also includes an October 2000 VA psychiatric 
examination report, which indicated that appellant reportedly 
was able to dress and wash himself, watch television, 
"piddle" around the house, drive, and attend church weekly.  
He was not a club/organization member.  His complaints 
included recurrent panic attacks with chest pain and 
associated symptoms, anxiety, irritability, and anger.  
Clinically, he appeared casually dressed and appropriately 
groomed.  Appellant appeared rather tense, anxious, and edgy, 
but generally pleasant and cooperative with appropriate flow 
and content of his conversation.  He was well-oriented.  
Concentration was normal and cognitive functioning was 
essentially intact, except memory/recall for recent events 
was slightly impaired.  Judgment was intact and fund of 
knowledge was appropriate.  There were no looseness of 
associations, flight of ideas, or pressured speech.  The 
pertinent diagnosis was anxiety disorder.  A GAF score of 65 
was assigned (which corresponds to a mild impairment level).  
See Carpenter, supra.  Significantly, the examiner opined 
that appellant's psychiatric problems appeared under 
"reasonable control with the outpatient treatment that he is 
receiving...."; and that his back condition was the primary 
reason for his inability to work.  

The evidence includes more recent VA outpatient treatment 
records, which reveal that in December 2000, appellant 
reported "feeling pretty good, been doing alright."  It was 
reported that his medication was "doing good" and that SSA 
benefits had been approved the previous month.  Clinically, 
he was alert and oriented with normal speech and affect.  
Significantly, there was no anxiety or depression and he 
stated that sleep and appetite were good with increased 
activities.  In January 2001, he reported having back and leg 
pain and a little more anxiety than usual.  He was taking 
care of his sick wife.  Later that month, appellant stated 
that he was doing fairly well, was sleeping better, and was 
taking his medication.  Clinically, his mood was euthymic 
with appropriate affect.  Dysthymia and a personality 
disorder were diagnosed; and a GAF score of 60 was assigned 
(which corresponds to no greater than a moderate impairment 
level).  See Carpenter, supra.  He was considered stable on 
his medications.  In April 2001, he was alert and oriented 
with normal speech and affect.  Significantly, there was no 
anxiety or depression.  In May 2001, appellant stated that he 
was doing better and his mood had improved.  Clinically, his 
mood was euthymic.  Dysthymia, a personality disorder, and 
chronic pain syndrome were diagnosed; and a GAF score of 60 
was assigned.  He was considered doing fairly well on his 
medications.  

Although appellant has complained of various psychiatric 
symptomatology, such as anxiety and depression, it is 
significant that he reportedly has experienced significant 
improvement with psychotropic medications.  Additionally, 
recent VA examinations and outpatient treatment records 
indicate that after review of the clinical findings elicited, 
the examiners and treating physicians assigned a GAF scale 
score predominantly at least 60 (which corresponds to no more 
than a moderate impairment level).  See Carpenter, supra.  

The provisions of 38 C.F.R. § 4.126 state that assignment of 
an evaluation should be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  The positive 
evidence includes the fact that appellant's psychiatric 
disorder reportedly adversely affects industrial functioning 
to some extent, apparently due to his experiencing 
significant anxiety and depression in certain situations.  
Appellant's testimony at August 2000 and October 2001 
hearings on appeal has been considered.  However, an 
evaluation in excess of 50 percent is not warranted, since 
appellant's service-connected psychiatric disability, 
classified as anxiety neurosis, does not result in 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Again, the clinical evidence, including the 
assigned GAF scores predominantly at least 60, indicates that 
the overall adequacy of his judgment, thought, mood, and 
mental functioning does not meet the criteria for the next 
higher evaluation.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that appellant's service-connected 
psychiatric disability, classified as anxiety neurosis, 
presents such an unusual or exceptional disability picture as 
to render the application of the regular schedular standards 
impractical, for the aforestated reasons.  38 C.F.R. 
§ 3.321(b)(1).  In particular, it has not been shown that the 
service-connected psychiatric disability, in and of itself, 
markedly interferes with employability nor does it require 
frequent hospitalizations.  Since the preponderance of the 
evidence is against allowance of this appellate issue for the 
aforestated reasons, the benefit-of-the-doubt doctrine is 
inapplicable.  


ORDER

An increased rating, in excess of 50 percent, for appellant's 
service-connected psychiatric disability classified as 
anxiety neurosis, is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

